Name: Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 379/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the basic provisions concerning the organ ­ ization of the market in fishery products should be revised to take account of market developments , the changes which have occurred in fisheries in recent years and the deficiencies found in the application of the current market rules ; whereas, in view of the number and complexity of the amendments to be made, the said provisions would, if they were not entirely remodelled, lack the clarity which is an essential feature of all legisjation ; whereas Regulation (EEC) No 100/76 (J), as last amended by Regulation (EEC) No 3443/80 (4), should therefore be replaced ; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agri ­ cultural policy; whereas the latter must include in particular a common organization of agricultural markets, which may take various forms depending on the products concerned ; Whereas the fishing industry is of special importance to the agricultural economy of certain coastal regions of the Community ; whereas that industry provides a major part of the income of fishermen in these regions ; whereas it is therefore advisable to encourage market stability by appropriate measures ; Whereas one of the steps to be taken to implement the common organization of the market is the application of common marketing standards to the products concerned ; whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market and facili ­ tating trade relations based on fair competition, thus helping to improve the profitability of production ; Whereas the application of these standards calls for the inspection of the products subject to them ; whereas provision should therefore be made for such inspection ; Whereas it is desirable to make provision under the rules regulating the market for measures which would make it possible to adjust supply to market requirements and to guarantee, as far as possible, a fair income to producers ; whereas, given the special features of the market in fishery products, the formation of producers' organizations whose members would be bound by certain rules, notably in the matter of production and marketing, would contribute to the attainment of these objectives ; Whereas it is desirable to adopt provisions to facili ­ tate the formation and operation of these organ ­ izations and the investment entailed in applying their common rules ; whereas to this end Member States should be allowed to make aid available to them, this aid being partly financed by the Community ; whereas, however, the amount of this aid should be limited ; whereas, it should also be temporary and degressive, so that the financial responsibility of producers will gradually increase ; Whereas the concentration and structure of these organizations in certain Member States are unsatis ­ factory and it appears necessary to permit Member States to grant them higher amounts of aid during a transitional period ; Whereas, to support the activity of these organ ­ izations, thus facilitating greater market stability, Member States should be permitted to extend, under certain conditions , to all non-members who market goods in a specific region the rules, in particular (') OJ No C 50, 9 . 3 . 1981 , p . 85 . O OJ No C 159, 29. 6 . 1981 , p . 7 . O OJN0L2O, 28 . 1 . 1976, p . 1 . O OJ No L 359, 31 . 12 . 1980 , p . 13 . No L 379/2 Official Journal of the European Communities 31 . 12 . 81 Whereas , to encourage fishermen to adjust their deliveries more accurately to market requirements, provision should be made for different levels of financial compensation depending on the volume of market withdrawals ; those on first-stage marketing, adopted by the organ ­ ization in the region in question on behalf of its members ; Whereas application of the system described above involves costs to be borne by the organization whose rules have been extended ; whereas, therefore, non ­ members should contribute towards these costs ; whereas the Member States concerned should also be afforded the possibility of granting an indemnity to those operators in respect of products which, although they meet marketing standards, could not be marketed and which are withdrawn from the market ; Whereas in view, in particular, of the scarcity of certain species , the destruction of fish of a high commercial value which have been withdrawn from the market should be avoided where possible ; whereas , to this end, aid should be granted for the processing and storage, for their processing for human consumption, of certain quantities of fresh products withdrawn from the market ; whereas because , on the one hand, of the particular difficulties faced by the Mediterranean anchovy and sardine sector, and, on the other hand, of the slow development of producers' organizations in the Mediterranean area, it is appropriate to provide for specific aid arrangements for these two products in the areas concerned for a limited period ; Whereas, at all events, provisions should be laid down to ensure that the producers' organizations do not hold a dominant position in the Community ; Whereas in order to cope with market situations which, in the case of certain fishery products of special importance to producers' incomes, are likely to lead to prices which might cause disturbances on the Community market, a guide price which is repre ­ sentative of production areas in the Community and which will be used to determine price levels for intervention on the market must be fixed for each of these products ; Whereas , where prices for certain frozen products show a significant tendency to decline, provision should be made to permit the granting of private storage aid to producers for such products originating in the Community ; Whereas , in order to stabilize prices, producers' organizations , should be able to intervene in the market, notably by applying a withdrawal price below which the products of their members shall be withdrawn from the market ; Whereas a fall in import prices for tuna for the canning industry might threaten the income level of Community producers of this product ; whereas provision should therefore be made for compensation to be granted to these producers when necessary; Whereas it is appropriate in specific cases and under certain conditions to support the activities of producers' organizations by providing financial compensation for quantities withdrawn from the market ; Whereas , in the interests of safeguarding the income level of producers of salmon and lobsters, provision should be made for the possibility of granting compensation to these producers under certain conditions ; Whereas experience has shown that, in certain cases , the financial compensation piid to these organ ­ izations is not such as to encourage fishermen to join them ; whereas the financial compensation should therefore be increased ; Whereas experience has shown that some flexibility should be introduced into the application of intervention mechanisms by the fixing of Community withdrawal prices, to enable the organ ­ izations to withdraw products from the market, within certain limits , in accordance with market fluc ­ tuations ; Whereas, however, it is in the Community interest that application of Common Customs Tariff duties should be totally suspended for certain products ; whereas, since Community production of tuna is inadequate, conditions of supply comparable to those ruling in exporting third countries should be main ­ tained for food-processing industries using these products so as not to hinder their development in the context of international conditions of competition ; whereas any disadvantages which this system might present for Community tuna producers could be offset by payment of the indemnities envisaged for this purpose ; whereas for economic and social reasons the maintenance of traditional supplies of 31 . 12 . 81 Official Journal of the European Communities No L 379/3 basic foodstuffs , such as salted and dried cod, is also justified ; Whereas experience has shown that it may prove necessary to take tariff measures very rapidly, in order to ensure the supply of the Community market and to ensure that the Community's international undertakings are complied with ; whereas , in order to allow the Community to deal with such situations with all the assiduity called for, provision should be made for a procedure enabling the requisite measures to be taken rapidly ; processing arrangements which would encourage these industries to give preference to raw materials imported from non-member countries ; Whereas it is necessary to prevent competition between Community undertakings being distorted on external markets ; whereas equal conditions of competition must therefore be established by the introduction of a Community system which would provide for the optional granting of refunds on exports to third countries to the extent necessary to safeguard Community participation in international trade in the products concerned, particularly in respect of those which are in sufficient supply in the Community, where these exports are of economic importance ; Whereas, for certain products , measures should be taken with regard to imports coming from third countries at abnormally low prices , so as to avoid disturbances on Community markets ; whereas , in order to ensure the greater efficiency of these measures, it is appropriate, on the one hand, to improve the system whereby import prices are established, and, on the other hand, to extend the list of those products whidh may be made subject to the reference price system ; Whereas the levying of any customs duty or charge having equivalent effect and the application of any quantitative restriction or measure having equivalent effect are prohibited in the internal trade of the Community by the provisions of the Treaty; Whereas , for the majority of the products , the system thus introduced allows for renunciation of all quantitative restrictive measures at the external frontier of the Community and for applying only the customs duty of the Common Customs Tariff actually levied ; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids ; whereas , therefore, the provisions of the Treaty whereby aids granted by Member States can be examined, and those which are incompatible with the common market prohibited, should be made to apply to the fishing industry ; Whereas it is not yet possible to establish Community import arrangements for certain products ; whereas it is necessary in these circumstances to allow Member States to maintain for those products the quantitative restrictions which result from their national arrangements ; Whereas the common organization of the market in fishery products must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas the mechanism described above may, in exceptional circumstances , be impaired ; whereas , in order not to leave, should this happen, the Community market defenceless against any distur ­ bances which might result therefrom, the Community should be allowed to take the necessary measures ; Whereas implementation of this common organ ­ ization must also take account of the fact that it is in the Community interest to preserve fishing grounds as much as possible ; whereas the financing of measures relating to quantities exceeding those which might be allocated to the Member States should therefore not be permitted ; Whereas , in addition to the system described above, and to the extent necessary for its proper working, provision should be made for regulating or, when the situation on the market so requires , prohibiting totally or in part the use of inward processing arrangements ; whereas it is also desirable that refunds should be so fixed that Community raw materials used by processing industries in the Community with a view to export are not placed at a disadvantage by inward Whereas , in order to facilitate implementation of the proposed measures , there should be a procedure for establishing close cooperation between Member States and the Commission within a Management Committee ; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the No L 379/4 Official Journal of the European Communities 31 . 12 . 81 application of this Regulation falls on the Community in accordance with the provisions of Articles 2 and 3 ­ of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (! ), as last amended by Regulation (EEC) No 3509/80 (2), , N TITLE 1 Marketing standards Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . Common marketing standards and the scope of such standards may be determined for the products listed in Article 1 or groups of these products ; these standards may in particular cover classification by quality, size or weight, packing, presentation and labelling. 2 . When standards have been adopted, the products to' which they apply may not be displayed for sale , offered for sale, sold or otherwise marketed unless they conform to these standards, subject to special rules which may be adopted for trade with third countries . 3 . The standards and general rules for their application, including the special rules referred to in paragraph 2 , shall be adopted by the Council acting by a qualified majority on a -proposal from the Commission ] 1 . A common organization of the market in fishery products shall be established comprising a price and trading system and common rules on competition . 2 . This organization shall cover the . following products : Article 3 Decisions to adjust the common marketing standards to take account of changes in production and sales conditions shall be taken in accordance with the procedure laid down in Article 33 . Article 4 CCT heading No Description (a) 03.01 Fish, fresh (live or dead), chilled or frozen (b) 03.02 Fish, dried, salted' or in brine ; smoked fish , whether or not cooked before or during the smoking process (c) 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled , frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water (d) 05.15 Animal products not elsewhere speci ­ fied or included ; dead animals of Chapter 1 or 3 , unfit for human con ­ sumption : A. Fish, crustaceans and molluscs (e) 16.04 Prepared or preserved fish, including caviar and caviar substitutes (f) 16.05 Crustaceans and molluscs , prepared or preserved (g) 23.01 ' Flours and meals , of meat, offals , fish, crustaceans ( or molluscs, unfit for hu ­ man consumption ; greaves : B. Flours and meals of fish, crus ­ taceans or molluscs 1 . Products for which common marketing standards have been adopted shall be liable to inspection by Member States for conformity with these standards . This inspection may take place at all marketing stages and during transport. 2 . Member States shall take all appropriate measures to penalize infringements of Article 2 . 3 . Not later than one month after the entry into force of each marketing standard, Member States shall notify the other Member States , and the Commission of the name and address of the bodies entrusted with the inspection of each product or group of products for which a standard has been adoDted . (') OJ No L 94 , 28 . 4 . 1970 , p . 13 . O OJ No L 367 , 31 . 12 . 1981 , p . 87 . 4 . Detailed rules for the application of paragraph 1 shall be adopted as necessary in accordance with the 31 . 12 . 81 Official Journal of the European Communities No L 379/5 procedure laid down in Article 33, account being taken in particular of the need to ensure coordina ­ tion of the work of the inspection bodies and uniformity in the interpretation and application of common marketing standards . TITLE II Producers' organizations Article 5 2 . (a) This aid shall be granted during the three years immediately following recognition . For the first, second and third years the aid shall not exceed 3 %, 2 % and 1 % respectively of the value of production marketed under the auspices of the producers' organization . Nor shall it exceed 60 %, 40 % ' and 20 °/o of the organization's administrative expenses in the first, second and third years respectively. Payment of the aid shall be made within five years of the date of recognition . (b) Notwithstanding paragraph 2 (a), such aid may be granted for five years from the date on which they are recognized to producers' organizations founded within five years of the entry into force of this Regulation provided that the formation of those organizations brings about an improvement in production and marketing structures by comparison with the existing situation. The aid shall amount for the first, second, third , fourth and fifth years to not more than 5 % , 4 %, 3 %, 2 % and 1 % respectively of the value of production marketed under the auspices of the producers' organization . It may not, however, exceed 80 %, 70 °/o , 60 %, 40 % and 20 % of the organization's administrative expenses for the first, second, third, fourth and fifth years respectively. Payment of the aid shall be made within' seven years of the date of recognition . 1 . For the purpose of this Regulation, 'producers' organization' means any recognized organization or association of such organizations, established on producers' own initiative for the purpose of taking such measures as will ensure that fishing is carried out along rational lines and that conditions for the sale of ¢their products are improved . These measures , which shall be designed in particular to promote implementation of catch plans , concentrations of supply and regularization of prices, shall require members :  to dispose, through the organization, of their total output of the product or products in respect of which they are members ; the organization may decide that this requirement can be waived if products are disposed of in accordance with common rules established in advance ;  to apply, with regard to production and marketing, rules which have been adopted by the organization with the particular aim of improving product quality and adapting the volume of supply to market requirements . 2 . The producers' organizations must not hold a dominant position on the common market unless necessary in pursuance of the objectives in Article 39 of the Treaty. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general conditions and rules for the application of this Article . 3 . The value of production marketed shall be established on a standard basis for each year, namely :  members' average marketed production during the three calendar years immediately preceding membership of the organization,  average producer prices obtained by those members over the same period . 4 . During the five years immediately following the creation of the intervention funds referred to in Article 9, Member States may make aid available to producers' organizations , either directly or through credit institutions , in the form of loans on special terms to cover part of the anticipated cost of market intervention within the meaning of Article 9 . Article 6 1 . Member States may make aid available to producers' organizations established after the entry into force of this Regulation to encourage their formation and to facilitate their operation. 5 . The aid referred to in paragraph 2 shall be notified to the Commission . in a report which No L 379/6 Official Journal of the European Communities 31 : 12 . 81 Member States shall forward to it at the end of each financial year. When the aid referred to in paragraph 4 is granted, the Commission shall be notified immediately. 6 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general conditions and rules for the application of this Article . Article 7 (b) annul the extension of the rules decided on by the ' Member State, in particular where, pursuant to Article 2 of Regulation No 26, it finds that Article 85 ( 1 ) of the Treaty is applicable to the - agreement, decision or practice whereby the rules in question are adopted or executed . In that case the Commission's decision with regard to the agreement, decesion or practice shall apply only from the date of such finding . 4 . Member States shall take all appropriate measures to :  ensure that the rules referred to above are complied with ,  penalize breaches of those rules . They shall forthwith inform the Commission of such measures . 5 . Where paragraph 1 is applied, the Member State concerned may decide that non-members are liable to the organization for all or part of the fees paid by . member producers in so far as these fees are intended to cover administrative costs resulting from the application of the system referred to in paragraph 1 . 6 . Where paragraph 1 is applied , Member States shall effect, where necessary, through the agency of the producers' organizations , the withdrawal of products not satisfying the marketing rules or which could not be sold at a price at least equal to the withdrawal price . 7 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article . 8 . A list of the areas referred to in paragraph 1 and the other detailed rules for the application of this Article shall be adopted in .accordance with the procedure laid down in Articlc 33 . 1 . Where a producers' organization is considered to be representative of production and marketing on a part of the coast or in one or more landing places on such part of the coast, the Member State concerned may oblige producers who are not members of that organization and who market any of the products referred to in Article 1 (2) on that part of the coast or at one or more of those landing places to comply with : (a) the marketing rules referred to in the second indent of the second subparagraph of Article 5 0); (b) the rules adopted by the organization concerned on market withdrawal for the products listed in Annex ' I (A) and (D), provided that the . withdrawal price is equal to the price set in  accordance with Article 12 . However, the rules adopted by the organization on the withdrawal price for the fresh or chilled products referred to in Article 1 (2) (a) and (c), other than the products referred to in Annex I (A) and (D), may be extended to non-members of the organization established in the areas referred to in the first subpara ­ graph . It may be decided that the rules referred to above shall not apply to certain categories of sales . 2 . The provisions of paragraph 1 may be applied by Member States only to parts of the coast on which production and marketing conditions are homogeneous . Article 8 3 . Member States shall notify to the Commission the rules which they intend to make obligatory pursuant to paragraph 1 . The Commission may, within two months of their notification : (a) decide that the rules notified may not be made obligatory ; or 1 . Where Article 7 ( 1 ) is applied , the Member State may grant an indemnity to producers who are not members of an organization and who are established in the Community in respect of products which :  cannot be marketed pursuant to Article 7 ( 1 ) (a), or  have been withdrawn from the market under Article 7 ( 1 ) (b). 31 . 12 . 81 Official Journal of the European Communities No L 379/7  the period during which withdrawal prices are applicable,  the level of withdrawal prices proposed and applied . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . This indemnity shall be granted without discrimi ­ nation as to the nationality or place of establishment of the recipients and may not exceed 60 % of the amount arrived at by applying the withdrawal price fixed in accordance with Article 12 to the quantities withdrawn. 2 . The expenditure resulting from the granting of the indemnity referred to in paragraph 1 shall be borne by the Member State concerned . Article 10 TITLE III Prices Article 9 1 . A guide price for each of the products listed in Annex I (A) and (D) shall be fixed before the beginning of the fishing year. These prices shall be valid for the whole Community and shall be fixed for each fishing year or for each of the periods into which that year is subdivided . 2 . The guide price shall be based on :  the average of prices recorded for a significant proportion of Community output and a product with given commercial characteristics on repre ­ sentative wholesale markets or in representative ports during the three fishing years immediately preceding the year for which the price is fixed,  an assessment of production and demand prospects . In fixing the price, account shall also be taken of the 1 . For the products listed in Article 1 , producers' organizations may fix a withdrawal price below which they will not sell products supplied by their members . In this ' event, for quantities withdrawn from the market, producers' organizations :  shall grant an indemnity to members in respect of the products listed in Annex I (A) and (D) which conform to the standards adopted in accordance with Article 2 ,  may grant an indemnity to members in respect of other products listed in Article 1 but not in Annex I (A) and (D). For each product listed in Article 1 , a maximum level for the withdrawal price may be fixed in accordance with the provisions of paragraph 5 . 2 . The disposal of products thus withdrawn from the market must be determined by producers' organ ­ izations in such a way as not to interfere with normal marketing of the product in question . need to :  stabilize market prices and avoid the formation of surpluses in the Community,  help support producers' incomes,  consider consumers' interests . 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall determine the level of the guide prices referred to in paragraph 1 . Article 11 3 . To finance these withdrawal measures , producers' organizations shall create intervention funds fed by contributions assessed on quantities offered for sale or shall , alternatively, have recourse to an equalization system . 4 . Producers' organizations shall supply the following information to the national authorities who shall communicate it to the Commission :  a list of the products for which they intend to operate the system described in paragraph 1 , 1 . Throughout the period during which the guide price is applicable, Member States shall notify the Commission of the prices recorded on representative wholesale markets or in representative ports for products having the characteristics selected for fixing the guide price . No L 379/ 8 Official Journal of the European Communities 31 . 12 . 81 2 . Markets and ports in Member States where a significant proportion of Community output of a given product is marketed shall be regarded as representative within the meaning of paragraph 1 . 3 . Member States shall notify the Commission every quarter of wholesale prices during the previous quarter for the products listed in Annex IV (B) frozen on board and frozen on land . 4 . Detailed rules for the application of this Article shall be adopted, and the list of representative markets and ports referred to in paragraph 2 approved, in accordance with the procedure laid down in Article 33 . Article 12 in accordance with Article 12, a margin of tolerance extending 10 °/o below and 5 % above this price being permitted to take account in particular of seasonal fluctuations in market prices ; (b) products withdrawn conform to the standards adopted in accordance with Article 2 ; (c) the indemnity granted to members in respect of quantities withdrawn from the market :  does not exceed the amount resulting from the application to those quantities of the withdrawal prices fixed in accordance with Article 12 , and  is at least equal, for the various bands of quantities withdrawn, to the percentage of the withdrawal price referred to in paragraph 3 , plus 2 ¢ 5 ; (d) a withdrawal price no less than the price referred to in Article 12 is applied for each category of the product concerned . However, a producers' organization which, as one of the measures referred to in Article 5 ( 1 ), applies a ban on the sale of certain categories of products shall not be required to apply the Community withdrawal price for those categories of products . 2 . Financial compensation shall be granted only where products withdrawn from the market are disposed of for purposes other than human consumption or in such a way as not to interfere with normal marketing of the products referred to in Article 12 . However, the compensation shall not be granted if the products withdrawn daily are below a minimum quantity or value to be fixed . 1 . For each of the products listed in Annex I (A) and (D), a Community withdrawal price shall be fixed according to the freshness, size or weight and presentation of the products, hereinafter referred to as 'product category', by applying the product conversion factor concerned to an amount equal to at least 70 % but not more than 90 % of the guide price . The conversion factors shall reflect the price difference between the product category concerned and the product category used in fixing the guide price . However, the Community withdrawal price shall never exceed 90 % of the guide price . 2 . In order to ensure that producers in landing areas which are very distant from the main centres of consumption in the Community have access to markets under satisfactory conditions, the price referred to in paragraph 1 may be multiplied by conversion factors for those areas . 3 . Detailed rules for the application of this Article , and in particular for determining the percentage of the guide price to be used in calculating the withdrawal price and for determining the landing areas referred to in paragraph 2 shall be adopted in accordance with the procedure laid down in Article 33 . 3 . The financial compensation shall be equal to :  85 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which do not exceed * 5%,  70 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 5 % and do not exceed 10 °/o ,  55 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 10 % and do not exceed 15 %,  40 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 15 % and do not exceed 20 %, Article 13 1 . Member States shall grant financial compensation to producers' organizations which intervene pursuant to Article 9 in respect of the products listed in Annex I (A) and (D) on condition that : (a) the withdrawal price applied by these organi ­ zations is the Community withdrawal price fixed 31 . 12 . 81 Official Journal of the European Communities No L 379/9 The amount of the premium may not exceed the amount of the actual cost of processing and storage nor exceed 50 % of the Community withdrawal price for the fresh product. 3 . For sardines and anchovies caught in the Mediterranean areas and intended for the processing industry, a special carry-over premium shall be granted, under conditions to be laid down, for a period of four years following the date of entry into force of the rules of application referred to in paragraph 6 . The quantities eligible for this special premium shall not be included in the calculation of the financial compensation provided for in Article 13 (3). 4 . During the period of application of the provisions referred to in paragraph 3 , the aid provided for in Article 16 shall not be granted for the products referred to in that paragraph. 5 . The processing methods referred to in this Article are :  0 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 20 % of the annual quantities of the product concerned which are put up for sale in accordance with Article 5 ( 1 ). The quantities withdrawn from the market shall be taken into account for financial compensation in chronological order of their withdrawal . 4 . Production by members of an organization withdrawn from the market by that organization or another organization pursuant to Article 7 shall be taken into consideration for the purpose of calcu ­ lating the financial compensation to be granted to the organization to which the producers in question belong. Eighty per cent of the volume of the quantities eligible for the premium referred to in Article 14 shall be used for calculating the financial compensation . 5 . The financial compensation shall be reduced by the value set at a standard amount of products intended for purposes other than human consumption or by the net proceeds from the disposal of products for human consumption in accordance with paragraph 2 . The above value shall be set at the beginning of the fishing year. It shall , however, be adjusted if significant and lasting price changes take place on Community markets . 6 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article . 7 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . (a)  freezing,  salting,  drying,  in accordance with paragraph 3, manufacture of preserved sardines and anchovies falling within heading No 16.04 of the Common Customs Tariff ; (b) filleting or cutting-up where these are accompanied by one of the processing methods listed in (a). 6 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article and in particular the arrangements for special carry-over premiums provided for in paragraph 3 and the list of the products , which, in addition to Mediterranean sardines and anchovies, shall be eligible for a carry ­ over premium. 7 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . Article 14 1 . Some of the products listed in Annex I (A) and (D), withdrawn from the market at the withdrawal price referred to in Article 12 , shall be eligible for a carry-over premium, provided that they :  have been supplied by a member producer,  meet certain quality, size and presentation requirements, Article 15  are processed by one or more of the processing methods listed jn paragraph 5 ,  are stored for a period to be determined . 2 . The premium shall be granted only for quantities not exceeding 15 % of the annual quantity of the product in question put up for sale in accordance with Article 5(1 ). 1 . For each of the products or groups of products listed in Annex II, a guide price to be valid for the Community throughout the year shall be fixed each year and determined in accordance with Article 10 (2). . 2 . The Member States shall notify the Commission of the prices recorded on representative wholesale No L 379/ 10 Official Journal of the European Communities 31 . 12 . 81 markets or in representative ports for products or groups of products having the characteristics selected for fixing the guide price referred to in paragraph 1 . 3 . Markets and ports in Member States where a significant proportion of Community output of a given product is marketed shall be considered as representative within the meaning of paragraph 2 . 4 . Detailed rules for the application of this Article shall be adopted, and the list of representative markets and ports referred to in paragraph 3 approved, in accordance with the procedure laid down in Article 33 . 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the guide price referred to in paragraph 1 . is marketed shall be considered as representative within the meaning of paragraph 2 . 4 . A Community producer price shall be fixed for the products referred to in paragraph 1 , on the basis of the average of prices recorded in respect of a significant proportion of Community output and for a product with given commercial characteristics on representative wholesale markets or in representative ports during the three fishing years immediately preceding the fixing of that price . 5 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting the compensation provided for in paragraph 1 and shall fix the Community producer price referred to in paragraph 4 . 6 . Detailed rules for the application of this Article , and in particular the fixing of the conversion factors applicable to the various species, sizes and modes of presentation of tuna, and the list of representative markets and ports referred to in paragraph 3 shall be adopted in accordance with the procedure laid down in Article 33 . Article 16 Article 18 1 . Compensation shall be granted if necessary to Community producers of the products listed in Annex 1 . Where prices for the products of Community origin listed in Annex II for one of the representative markets or ports referred to in Article 15 (2) remain below 85 % of the guide price referred to in Article 15 ( 1 ) for a period during which a trend towards a disturbance of the market is apparent, private storage aid may be granted to producers , provided that the products conform to marketing standards when they are placed on the market again . 2 . Private storage aid may not exceed actual storage costs and interest charges . 3 . Detailed rules for the application of this Article , in particular the amount and duration of private storage aid and the storage conditions , shall be adopted in accordance with the procedure laid down in Article 33 . IV (A) (2). 2 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting the compensation provided for in paragraph 1 . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . Article 1 7 TITLE IV Trade with third countries Article 19 1 . Compensation shall be granted if necessary to Community producers of tuna in respect of the tuna specified in Annex III intended for the canning, industry. 2 . Member States shall notify the Commission of the average prices recorded each month on repre ­ sentative wholesale markets or in representative ports for the products of Community origin referred to in paragraph 1 with given commercial characteristics . 3 . Markets and ports in Member States where a significant proportion of Community output of tuna 1 . The Common Customs Tariff shall be amended in accordance with Annex VI. 2 . The general rules for interpretation of the Common Customs Tariff and the particular rules for its application are applicable to the classification of 31 . 12 . 81 Official Journal of the European Communities No L 379/ 11 countries at abnormal prices or under such conditions as would jeopardize the stabilization measures referred to in Articles 12 , 13 , 14 , 15 and 17 . products covered by this Regulation ; the tariff nomenclature resulting from the application of this Regulation shall be adopted in the Common Customs Tariff. 3 . Save as otherwise provided in this Regulation, or where derogation therefrom is decided by the Council, acting by a qualified majority on a proposal from the Commission, the following shall be prohibited :  the levying of any charge having an effect equivalent to a customs duty,  the application of any quantitative restriction . 4 . Until such time as Community arrangements for imports of the products specified in Annex IV (C) are implemented, Member States may retain in respect of these products the quantitative restrictions in relation to third countries applicable when this Regulation enters into force . Article 20 "1 . The Common Customs Tariff duties applicable to the products listed in the table below shall be totally suspended as follows : 2 . The reference price for the products specified in Annex I (A) and (D) shall be equal to the withdrawal price fixed in accordance with Article 12 ( 1 ). The reference price for the products specified in Annex I (C) shall be fixed on the basis of the reference price for the products specified in Annex I (A), taking account of the processing costs and of the need to ensure a relationship of prices in keeping with the market situation . The reference price for the products specified in Annexes I (B), IV (B) and V shall be determined on the basis of the average reference price for the fresh product, taking account of the processing costs and of the need to ensure a relationship of prices in keeping with the market situation . Where there is no reference price for a fresh product, this price shall be determined on the basis of the reference price applied to a commercially similar fresh product. The reference price for the products specified in Annex II shall be derived from the guide price referred to in Article 15 ( 1 ) by reference to the price level specified in Article 16 ( 1 ) at which the intervention measures provided for therein , may be taken and fixed taking account of the situation of the market in these products . The reference price for the tuna specified in Annex III intended for use by the canning industry shall be based on the weighted average of the free-at-frontier prices recorded on the most representative import markets or in the most representative ports of import in the Member States during the three years immediately preceding the date on which the reference price is fixed , reduced by an amount equal to any customs duties and charges levied on . the products and by the cost of unloading and transport from Community frontier crossing points to those markets or ports . The conversion factors fixed in accordance with the procedure laid down in Article 17 (6) shall be applied to the various types of tuna and to the various forms of presentation . CCT heading No Description 03.01 B I c) 1 Tuna for the industrial manufacture of products falling within heading No 16.04 03.02 A I b) Cod 03.02 A II a) Fillets of cod 2 . In an emergency caused by :  supply difficulties on the Community market, or  the fulfilment of international commitments, it may be decided wholly or partly to suspend the Common Customs Tariff duties in respect of the products listed in Article 1 in accordance with the . procedure laid down in Article 33 . 3 . The Commission shall inform the European Parliament and the Council of any decision taken pursuant to paragraph 2 . Article 21 3 . For the products specified in Annex I (A) and (D) there shall be established a free-at-frontier price based on the prices recorded by the Member States for the various product categories at a specific marketing stage for the imported product on repre ­ sentative markets or in representative ports of import, reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on these products and by the cost of 1 . Reference prices valid for the Community shall be fixed each year, by product category, for the products specified in Annexes I, II , III , IV (B) and V to obviate disturbances caused by supplies from third No L 379/ 12 Official Journal of the European Communities 31 . 12 . 81 5 . However, the measures referred to in paragraph 4 (c) shall not apply to third countries which undertake, on specific terms, that their products will be offered at prices to be determined in accordance with paragraph 3 which are at least equal to the reference price , and which do in practice observe this price in their deliveries to the Community. unloading and transport from Community frontier crossing points to those markets or ports . For the products specified in Annexes I (B) and (C), II , III, IV (B) and V, there shall be established a free ­ at-frontier price based on the price recorded by each Member State for the usual commercial quantities which are imported into the Community, reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on these products and by the cost of unloading and transport. The Member States shall notify the Commission regularly of :  the prices of the products referred to in the first subparagraph recorded on representative markets or at representative ports,  the prices of the products referred to in the second subparagraph . 6 . Detailed rules for the application of this Article, in particular the level of the reference price, shall be adopted according to the procedure laid down in Article 33 . The application and repeal of the measures provided for in paragraph 4 shall be decided on according to the same procedure . However, in the intervals between the periodic meetings of the Management Committee, these measures shall be adopted by the Commission . In this event, they shall remain valid until any measures adopted in accordance with the procedure laid down in Article 33 enter into force. Article 22 1 . In order to obviate disturbances caused by supplies from third countries at abnormally low prices, reference prices for the products referred to in Annex IV (A) ( 1 ) may be fixed before the beginning of each marketing year. These prices may t&gt;e fixed at different levels during periods to be determined within each marketing year according to seasonal fluctuations in prices. 2 . The reference prices referred to in paragraph 1 shall be fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with given commercial charac ­ teristics in the representative production areas of the Community. 4 . When the free-at-frontier price for a given product imported from a third country remains lower than the reference price for at least three successive market days and if significant quantities of such products are being imported : (a) autonomous suspension of the Common Customs Tariff duties may be abolished in the case of imports for which the free-at-frontier price is lower than the reference price ; (b) in the case of the products specified in Annex I (A) (with the exception of product No 1 ), Annex I (C) and (D), Annex II, Annex IV (B) and Annex V, imports may be subjected to the requirement that the free-at-frontier price determined in accordance with paragraph 3 is at least equal to the reference price ; (c) in the case of the products specified in Annex I (A) ( 1 ) and (B) and Annex III, imports may be subjected to a countervailing charge, provided that this complies with the GATT rules on binding . However, where imports at entry prices lower than the reference price are from certain countries only or of certain species only, the countervailing charge shall be levied only on imports from those countries or of those species . The countervailing charge shall be equal to the difference between the reference price and the free-at-frontier price . This charge, which shall be the same for all Member States, shall be added to the customs duties in force . 3 . If the free-at-frontier price valid for a consignment of a normal commercial quantity of the products referred to in paragraph 1 of specified provenance is lower than the reference price , imports of those products from the third country in question may be made subject, in compliance with the GATT rules on binding, to a countervailing charge equal to the difference between the reference price and the free-at-frontier price plus the Common Customs Tariff duty actually levied . The Commission shall follow regularly the trend in free-at-frontier prices of products imported from each provenance . 31 . 12 . 81 Official Journal of the European Communities No L 379/ 13 4 . The countervailing charge provided for in paragraph 3 shall not, however, be levied in the case of third countries which are willing and able to guarantee that, when the products referred to in paragraph 1 originating in and coming from their territory are imported into the Community, the price plus the Common Customs Tariff duty actually levied will not be less than the reference price and that deflections of trade will be avoided . State or on its own initiative, adopt the necessary measures ; the measures shall be communicated to the Member States and shall be immediately applicable . If the Commission receives a request from a Member State, it shall take a decision thereon within 24 hours of receipt of the request. 3 . The measures adopted by the Commission may be referred to the Council by any Member State within three working days of the day on which they were communicated . The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measures in question . 5 . Detailed rules for the application of this Article, in particular the level of the reference prices, shall be adopted in accordance with the procedure laid down in Article 33 . Decisions to introduce, alter or withdraw the countervailing charge, or to admit a particular third country to the benefit of paragraph 4, shall be taken in accordance with the same procedure . Article 25 Article 23 1 . To the extent necessary to enable economically important exports of the products specified in Article 1 (2) to be effected on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund . These provisions shall apply particularly to products which are in adequate supply in the Community and where the granting of a refund will permit adjustment to special marketing conditions on the world market. 1 . To the extent necessary for the proper working of the common organization of the market in fishery products, the Council, acting by a qualified majority on a proposal from the Commission, may in certain cases prohibit, in whole or in part, the use of inward processing arrangements in respect of the products . specified in Article 1 (2) (a), (b) and (c) where these are intended for the manufacture of the products specified in Article 1 (2), (b), (c), (e) and (f). 2 . The quantity of raw material which, under inward processing arrangements , is not subject to customs duty or a charge having equivalent effect must correspond to the conditions under which the processing operation in question . is actually to be effected . Article 24 2 . The refund shall be the same for the whole Community. It may be varied according to desti ­ nation . The refund shall be granted on application by the party concerned . When the refund is being fixed , particular account shall be taken of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of products from such countries brought in under inward processing arrangements . Refunds shall be fixed at regular intervals in accordance with the procedure laid down in Article 33 . Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period . 3 . The amount of the refund applicable to the export of products listed in Article 1 (2) shall be that applicable on the day of exportation . 1 . If, by reason of imports or exports, the Community market in one or more of the products specified in Article 1 (2.) experiences or is threatened with serious disturbances which may endanger the objectives of Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take interim protective measures . 2 . If the situation mentioned in paragraph 1 arises, the Commission shall , at the request of a Member 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting export refunds and criteria for fixing the amount of such refunds . No L 379/ 14 Official Journal of the European Communities 31 . 12 . 81 Article 295 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . Where a price rise exceeding one of the guide prices referred to in Articles 10 ( 1 ) and 15 ( 1 ) or the Community producer price referred to in Article 17 (4) by a percentage to be determined is recorded on the Community market and where this situation is likely to persist and is disturbing or threatens to disturb the market, appropriate measures may be taken to remedy the situation . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. TITLE V General provisions Article 26 Article 301 . Fifty per . cent of the aids granted by the Member States under Article 6 ( 1 ) and (2) shall be reimbursed by the Guidance Section of the European Agricultural and Guarantee Fund . The Council , acting by a qualified majority on a proposal from the Commission, may amend the Annexes hereto and alter the percentages specified in Articles 12 and 16 . 2 . Intervention measures shall be financed as provided for in Articles 8 , 13 , 14 , 16 , 17 and 18 in respect of products from a stock or group of stocks only up to the limit of any quantities allocated to the Member State in question from the total volume of allowable catches for the stock or group of stocks in question . Article 31 Member States and the Commission shall com ­ municate to each other the information necessary for the implementation of this Regulation . Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 33 . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for' the application of this Article . Article 32 Article 27 1 . A Management Committee for Fishery Products (hereinafter . called 'the Committee') shall be established, consisting of representatives of the Member States and presided over by a representative of the Commission . 2 . Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote . 1 . Products specified in Article 1 which are manu ­ factured or obtained from products not coming within the terms of Article 9 (2) or 10 ( 1 ) of the Treaty shall not be admitted to free circulation within the Community. 2 . Without prejudice to other Community provisions , the Member States shall take the necessary steps to ensure that all fishing vessels flying the flag of one of the Member States enjoy equal access to ports and first-stage marketing installations together with all associated equipment and technical instal ­ lations . Article 33 Article 28 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit a draft of the measures to be taken . The Committee shall deliver its opinion on such measures within a time limit to be set by the chairman according to the urgency of the questions under Subject to any provisions to the contrary adopted pursuant to Articles 42 and 43 of the Treaty, Articles 92 , 93 and 94 of the Treaty shall apply to production of and trade in the products specified in Article 1 . 31 . 12 . 81 Official Journal of the European Communities No L 379/ 15 consideration . Opinions shall be adopted by a majority of 45 votes . 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council . In that event the Commission may defer application of the measures for not more than one month from the date of such communication . The Council, acting by a qualified majority, may take a different decision within one month . (b) Council Regulation (EEC) No 107/76 of 19 January 1976 laying down general rules for determining the percentage of the guide price to be used to calculate the withdrawal price for certain fishery products ('), and (c) Council Regulation (EEC) No 108 /76 of 19 January 1976 laying down general rules for determining, in the fishery sector, the landing areas situated at a considerable distance from the main centres of consumption in the Community (2) are hereby repealed . 2 . References to the Regulations repealed by virtue of paragraph 1 shall be construed as references to this Regulation . The citations and references to the Articles of those Regulations shall be correlated with those of this Regulation in accordance with the table set out in Annex VII . X Article 34 The Committee may consider any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State . Article 35 Article 37This Regulation shall be so applied that appropriate account is taken at the same time of the objectives set out in Articles 39 and 110 of the Treaty. Article 36 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1982 or from any earlier date laid down by the Council acting by qualified majority on a proposal from the Commission . 1 . (a) Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1981 . For the Council The President P. WALKER (') OJ No L 20, 28 . 1 . 1976, p . 44 . , (2) OJ No L 20, 28 . 1 . 1976, p . 45 . No L 379/ 16 Official Journal of the European Communities 31 . 12 . 81 ANNEX I CCT heading No Description A. Fresh or chilled products : / 1 . 03.01 B I a) 1 aa) and Herring 03.01 B I a) 2 aa) 2 . 03.01 Bid) 1 Sardines (Sardina pilchardus) 3 . 03.01 B I e) 1 aa) Dogfish (Squalus acanthias) (Scyliorhinus spp.) 4 . 03.01 B I f) 1 Redfish (Sebastes spp.) 5 , ex 03.01 B I h) 1 Cod (Gadus morrhua) 6 . 03.01 B I ¡j ) 1 Saithe (Pollachius virens) 7 . 03.01 B I k) 1 Haddock (Melanogrammus aeglefinus) 8 . 03.01 B 1 1) 1 Whiting (Meriangus meriangus) 9 . 03.01 B I m) 1 Ling (Molva spp.) 10 . ex 03 01 B I o) 1 aa) and Mackerel (Scomber scombrus) ex 03.01 B I o) 2 aa) 11 . 03.01 Bip) 1 Anchovies (Engraulis spp.) 12 . 03.01 B I q) 1 Plaice (Pleuronectes platessa) 13 . ex 03.01 B 1 1) 1 Hake (Merluccius merluccius) B. Frozen products : 03.01 B I a) 1 bb) and 03.01 B I a) 2 bb) Herring C. Fillets, fresh or chilled, falling within CCT subheading 03.01 B II a), of the products listed in A D. Fresh or chilled products, or products simply boiled in water : ex 03.03 A IV b) 1 Shrimps (Crangon crangon) 31 . 12.81 Official Journal of the European Communities No L 379/ 17 ANNEX II CCT heading No Description A. Frozen products falling within CCT heading No 03.01 : Sardines (Sardina pilchardus)1 . 03.01 Bid) 2 2 . 03.01 B I s) 2 Sea bream of the species Dentex dentex and Pagellus spp . B. Frozen products falling within CCT heading No 03.03 : 1 . ¢ ex 03.03 A III b) Edible crabs (Cancer pagurus) 2 . 03.03 A V a) Norway lobster (Nephrops norvegicus) 3 . 03.03 B IV a) 1 aa) y Squid (Loligo spp.) 4 . 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus) 5 . 03.03 B IV a) 1 cc) Squid (Illex spp.) 6 . 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti 7 . 03.03 B IV a) 3 Octopus ANNEX III Tuna, fresh, chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 A. Yellowfin tuna (Thunnus albacares) 1 . weighing more than 10 kg each (') 2 . weighing not more than 10 kg each (') B. Albacore (Thunnus alalunga) 1 . weighing more than 10 kg each (') 2 . weighing not more than 10 kg each (l) C. Other species D. Forms of presentation 1 . whole 2 . gilled and gutted 3 . other (for example, 'heads off) (') Reference to weight apply to whole products . No L 379/ 18 Official Journal of the European Communities 31 . 12 . 81 ANNEX IV CCT heading No Description A. Fresh, chilled or frozen products : j 1 . 03.01 A I a) Trout 03.01 A III Carp 2 . 03.01 A I b) Salmon ex 03.03 A II I Lobsters (Homarus spp .) B. Frozen products of the following fish : '  ex 03.01 BÃ ­ (whole , headless or in pieces) Redfish (Sebastes spp .)  ex 03.01 B II b) (fillets) Cod (Gadus morrhua)  16.04 C I Saithe (Pollachius virens) - ex 16.04 F and ex 16.04 G I (fillets , raw, merely covered with batter or breadcrumbs) Haddock (Melanogrammus aeglefinus) Whiting (Meriangus meriangus) Ling (Molva spp.) Mackerel (Scomber scombrus) Plaice (Pleuronectes platessa) Hake (Merluccius merluccius) Dogfish (Squalus acanthias or Scyliorhinus spp.) Herring t C. Prepared or preserved fish : 16.04 D Sardines 16.04 E Tuna 31 . 12 . 81 Official Journal of the European Communities No L 379/ 19 ANNEX V CCT heading No v Description Frozen products of the following fish : ¢  ex 03.01 BÃ ­ (whole, headless or in pieces) Cod, excluding the species Gadus morrhua  ex 03.01 B II b) (fillets) Mackerel (excluding the species Scomber scombrus) - ex 16.04 F and ex 16.04 G I (fillets , raw, merely covered with batter or breadcrumbs) Hake - (Merluccius spp. except for Merluccius merluccius) Alaska pollack (Theragra chalcogramma) Pollack (Pollachius pollachius) Flounder (Platichthys flesus)  ex 03.03 A IV Shrimps and prawns excluding shrimps of the species Crangon crangon  ex 16.05 B (shelled and simply boiled in water) Shrimps and prawns excluding shrimps of the species Crangon crangon No L 379/20 Official Journal of the European Communities 31 . 12 . 81 ANNEX VI CHAPTER 3 OF THE COMMON CUSTOMS TARIFF Rate of duty CCT heading No . Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : Ã  . Trout and other salmonidae : ' a) Trout 16 12 b) Salmon 16 3-3 c) Lake whitefish Free 8 d) Other Free 10 II'. Eels (Anguilla spp.) 10 4-3 III . Carp 10 8 IV. Other Free (b) B. Saltwater fish : I. Whole, headless or in pieces : a) Herring : 1 . From 15 February to 15 June : , aa) Fresh or chilled Free Free bb). Frozen Free Free 2 . From 16 June to 14 February : aa) Fresh or chilled 20 (a) 15 (a) (c) bb) Frozen 20 (a) 15 (a) (c) b) Sprats : 1 . From 1 5 February to 1 5 June Free Free 2 . From 16 June to 14 February 1 20 13 (a) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (b) See Annex. (c) .Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent authorities and subject to compliance with the reference price . . 31 . 12 . 81 Official journal of the European Communities No L 379/21 Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 (cont'd) B. I. c) Tuna (Thunnus spp . and Euthynnus spp .): 1 . For the industrial manufacture of products falling within heading No 16.04 (a): aa) Whole : » 11 . Yellowfin tuna (Thunnus albacares) : aaa) Weighing not more than 10 kg each 25 (b) (c) 22 (c) (d) bbb) Other 25 (b) (c) 22 (c) (d) 22 . Albacore (Thunnus alalunga) 25 (b) (c) 22 (c) (d) 33 . Other 25 (b) (c) 22 (c) (d) bb) Gilled and gutted : 11 . Yellowfin tuna (Thunnus albacares): aaa) Weighing not more than 10 kg each ' 25 (b) (c) 22 (c) (d) bbb) Other 25 (b) (c) 22 (c) (d) 22 . Albacore (Thunnus alalunga) 25 (b) (c) 22 (c) (d) 33 . Other '. . 25 (b) (c) 22 (c) (d) ' cc) Other (for example 'heads off') : 11 . Yellowfin tuna (Thunnus albacares): aaa) Weighing not more than 10 kg each 25 (b) (c) 22 (c) (d) bbb) Other 25 (b) (c) 22 (c) (d) 22 . Albacore (Thunnus alalunga) 25 (b) (c) 22 (c) (d) , 33 . Other 25 (b) (c) 22 (c) (d) 2 . Other 25(c) 22 (c) (d) d) Sardines (Sardina pilchardus) : 1 . Fresh or chilled · 25 23 2 . Frozen 25 23 e) Sharks : 1 . Dogfish (Squalus acanthias and Scyliorhinus spp .) : aa) Fresh or chilled 15 8(e) bb) Frozen 15 8(e) 2 . Other 15 8 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Total suspension for an indefinite period . (c) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (d) Duty exemption iq respect of tuna intended for the canning industry, within the limits of an annual tariff quota of 30 000 tonnes to be granted by the competent authorities and subject to compliance with the reference price . Qualification for this quota is governed by conditions to be determined by the competent authorities . (e) Duty rate reduced to 6 % in respect of piked dogfish (Squalus acanthias) within the limits of an annual tariff quota of 5 000 tonnes to be granted by the competent authorities . No L 379/22 Official Journal of the European Communities 31 . 12 . 81 Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 (cont 'd) B. I. f) Redfish (Sebastes spp .): 1 . Fresh or chilled , . . . . . 2 . Frozen g) Atlantic halibut and lesser or Greenland halibut : 1 . Atlantic halibut (Hippoglossus hippoglossus) : aa) Fresh or chilled bb) Frozen 2 . Lesser or Greenland halibut (Reinhardtius hippoglossoides) : aa) Fresh or chilled bb) Frozen h) Cod (Gadus morrhua, Boreogadus saida, Gadus ogac) : 15 15 15 15 15 15 8 8 8 8 8 8 1 . Fresh or chilled ·. 15 13-9 2 . Frozen 15 13-9 ij ) Saithe (Pollachius virens) :, 1 . Fresh or chilled 15 15 2 . Frozen 15 15 k) Haddock (Melanogrammus. aeglefinus) : 1 . Fresh or chilled 15 15 2 . Frozen , 15 15 1) Whiting (Merlangu? merlangus): 1 . Fresh or chilled 15 15 2 . Frozen 15 15 m) Ling (Molva spp .) : 1 . Fresh or chilled 15 15 2 . Frozen : 15 15 n) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius): 1 . Fresh or chilled 15 15 2 . Frozen 15 15 o) Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) : 1 . From 15 February to 15 June : aa) Fresh or chilled Free Free bb) Frozen '. Free Free 2 . From 16 June to 14 February : aa) Fresh or chilled 20 20 bb) Frozen 20 20 p) Anchovies (Engraulis spp.) : 1 . Fresh or chilled 15 15 2 . Frozen , 15 15 n 31 . 12 . 81 Official Journal of the European Communities No L 379/23 Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 (cont'd) B. I. q) Plaice (Pleuronectes platessa) : 1 . Fresh or chilled 15 15 2 . Frozen 15 15 r) Flounder (Platichthys flesus) : 1 . Fresh or chilled 15 15 - 2 . Frozen 15 15 s) Sea bream of the species Dentex dentex and Pagellus spp. : 1 . Fresh or chilled 15 15 2 . Frozen . 15 15 t) Hake (Merluccius spp .) : 1 . Fresh or chilled ¢ 15 15(a) 2 . Frozen 15 15(a) u) Blue whiting (Micromesistius poutassou or Gadus poutassou) .... 15 15 v) Other . . .- 15 15 II . Fillets : a) Fresh or chilled 18 18 b) Frozen : 1 . Of cod (Gadus morrhua, Boreogadus saida, Gadus ogac) .... 18 15(b) 2 . Of saithe (Pollachius virens) 18 15 3 . Of haddock (Melanogrammus aeglefinus) 18 15 4 . Of redfish (Sebastes spp.) 18 13-9 5 . Of whiting (Meriangus meriangus) 18 15 6 . Of ling (Molva spp .) 18 15 7 . Of tuna (Thunnus spp. and Euthynnus spp.) 18 18 8 . Of mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 18 15 9 . Of hake (Merluccius spp .) 18 15 10 . Of sharks (Squalus spp .) 18 15 1 1 . Of plaice (Pleuronectes platessa) 18 15 12 . Of flouÃ ±der (Platichthys flesus) 18 15 13 . Of herring 18 15 14 . Other 18 15 C. Livers and roes 14 10 (a) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) within the limits of an annual tariff quota of 2 000. tonnes to be granted by the competent authorities . (b) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of an annual tariff quota of 1 0 000 tonnes to be granted by the competent authorities . No L 379/24 Official Journal of the European Communities 31 . 12 . 81 Rate of duty CCT heading No Description Autonomous °/o or levy (L) Conventional % 1 2 3 4 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : a) Herring 12 12 b) Cod (Gadus morrhua, Boreogadus saida, Gadus ogac) ....... 13(a) 13(b) c) Anchovies (Engraulis spp.) 15 10 d) Atlantic halibut (Hippoglossus hippoglossus) 15  e) Salmon, salted or in brine 15 11 f) Other 15 12 II . Fillets : a) Of cod (Gadus morrhua, Boreogadus saida, Gadus ogac) 20 (a) 20 b) Of salmon, salted or in brine 18 15 c) Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15 d) Other ; 18 16 B. Smoked, whether or not cooked before or during the smoking process : I. Herring 16 10 II . Salmon 16 13 III . Lesser or Greenland halibut (Reinhardtius hippoglossoides) ...... 16 15 IV. Atlantic halibut (Hippoglossus hippoglossus) . 16 16 V. Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 16 14 VI. Trout 16 14 VII . Eels (Anguilla spp.) 16 14 VIII . Other 16 14 - C. Livers and roes 15 11 D. Fish meal " 15 13 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell, simply boiled in water : A. Crustaceans : I. Crawfish 25 (c) II . Lobsters (Homarus spp.) : a) Live 25 9-3 b) Other : 1 . Whole 25 11-1 2 . Other : aa) Frozen 25 18-5 bb) Other 25 20 (a) Total suspension for an indefinite period . (b) Duty exemption within the limits of an annual tariff quota of 25 000 tonnes to be granted by the competent authorities . (c) See Annex. 31 . 12 . 81 Official Journal of the European Communities No L 379/25 Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.03 (cont'd) j A. III . Crabs and freshwater crayfish : a) Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and CÃ ¡llinectes sapidus 18 12-4 b) Other .' ; ¢ 18 15 IV. Shrimps and prawns : . a) Prawns and shrimps of the Pandalidae family 18 12 b) Shrimps of the genus Crangon : 1 . Fresh, chilled or simply boiled in water 18 18 2 . Other 18 · 18 . c) Other . .' 18 18 V. Other : a) Norway lobsters (Nephrops norvegicus) : 1 . Frozen 14 12 2 . Other 14 12 b) Other . 14 12 B. Molluscs : I. Oysters : a) European flat oysters weighing not more than 40 g each Free Free i b) Other 18 18 II . Mussels . 10 10 III . Snails , other than sea snails 6 Free IV. Other : a) Frozen : 1 . Squid : aa) Loligo spp 8 6 bb) Todarodes sagittatus . 8 . 6 cc) Illex spp 8 8 dd) Other 8 8 2 . Cuttlefish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeleti 8 8 3 . Octopus . . : 8 8 4 . Coquilles St Jacques (Pecten maximus) 8 8 5 . Striped venus and other species of the family Venericae . . . . 8 8 6 . Other : . : 8 - 8 b) Other : 1 . Squid : aa) Loligo spp 8 . 6 bb) Todarodes sagittatus 8 6 cc) Illex spp 8 8 dd) Other 8 8 2 . Other 8 8 No L 379/26 Official Journal of the European Communities 31 . 12 . 81 ANNEX VII TABLE OF CONCORDANCE Regulation (EEC) No 100/76 This Regulation Article Article 8 9 9 10 10 11 11 13 12  13 ¢  14 15 15 16 . 16 17 17 20 18 , 19 19 ' 21 20 22 21 23 22 24 23 25 24 26 25 27 26 28 ' 27 29 28  29 . 30 30 31 31 32 32 33 33 34 34 35 35 36 36 37